People v Beharry (2016 NY Slip Op 03749)





People v Beharry


2016 NY Slip Op 03749


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2012-09423
 (Ind. No. 1768/11)

[*1]The People of the State of New York, respondent,
vAnthony Beharry, appellant.


Seymour W. James, Jr., New York, NY (Jonathan Garelick of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Diane R. Eisner, and Kristen A. Carroll of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered September 21, 2012, convicting him of operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain testimony regarding his intoxication was improperly elicited is unpreserved for appellate review (see CPL 470.05[2]; People v Jackson, 100 AD3d 1018). In any event, the Supreme Court did not err in allowing a police officer to testify as to his opinion regarding whether the defendant was intoxicated (see People v Bennett, 238 AD2d 898, 899; People v Bost, 133 AD2d 930). The court also did not err in permitting a paramedic to offer an expert opinion with respect to the defendant's intoxication, since his testimony related to matters beyond the ken of the typical juror (see People v Davis, 118 AD3d 906, 907; People v Fernandez, 78 AD3d 726).
The defendant's contention with respect to the prosecutor's summation is unpreserved for appellate review (see CPL 470.05[2]) and, in any event, without merit.
RIVERA, J.P., BALKIN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court